                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


George ALEXANDER                                                                                   PLAINTIFF

v.                                                              CIVIL ACTION NO. 3:18-CV-288-CRS

Tareka MORGAN, et al.                                                                          DEFENDANTS


                                       MEMORANDUM OPINION

I.      Introduction

        This case is before the Court following an order to show cause. DN 17. The Court entered

the order because it had “grave concerns about the propriety of ruling on issues surrounding

ongoing state proceedings or final state proceedings which have not been appealed to the courts

of the Commonwealth of Kentucky.” Id. at 5. Defendants Laura Taylor, Lauren Ingram, and

Tareka Morgan, along with Plaintiff George Alexander, responded. DNs 21, 23, 24.1 Defendant

Shante Franklin has not. These issues are ripe for review. Finding that the exercise of federal

jurisdiction in this case offends the abstention doctrines of Younger, Colorado River, and

Burford, this Court will sua sponte dismiss the claims and deny all other pending motions as

moot.

II.     Factual Background and Procedural History

        Tareka Morgan gave birth to a child, K.M. DN 1 at 3. George Alexander was present at

the hospital during the birth. Id. Alexander refused to provide information for an

acknowledgment of paternity form and alleges he later entered into an oral agreement with

Morgan to provide medical insurance and $300 per month placed on a prepaid debit card in lieu



1
 Morgan responded late and has moved the Court to accept her late filing. DN 22. Since Alexander filed late as well
(DN 24), and the Court wishes to hear all arguments surrounding the order, that motion will be granted.

                                                        1
of child support. Id. This arrangement continued for about three months until Morgan and

Alexander began to disagree on how the money was being spent. Id. Alexander alleges that

Morgan then threatened to pursue child support, an endeavor he believes was fraudulent. Id. at

3–4. Eventually, the matter came to the Jefferson Circuit Court Family Division.

         There, two proceedings occurred. The first, 13-J-503960, established Alexander’s

paternity. DN 21 at 1. The second, 14-CI-502980, was initiated by Alexander and sought

custody, visitation, and support. Id. at 2. As a result of the second proceeding, Alexander was

ordered to pay $450 per month in child support, which was eventually increased to $747 per

month. Id. During this process, Alexander was represented by counsel and present at the

hearings. Id.

         At that point, Alexander made his initial foray into this Court. On February 17, 2017,

Alexander filed a complaint against the Commonwealth of Kentucky Cabinet for Health and

Family Services and several employees of the Jefferson County Attorney’s Office, including

Laura Taylor (a Defendant in the current action), in their official capacities. There, he claimed

the defendants “fraudulently obtained his signature on an acknowledgement-of-paternity form

and forced him to pay money for child support.” Alexander v. Ky. Cabinet for Health & Family

Servs., 3:17-CV-101-DJH-DW, 2017 WL 4570309 at *1 (W.D. Ky. July 28, 2017). Following

motions to dismiss, the case was dismissed with prejudice on the grounds of immunity and

failure to state a claim. Id. This order was affirmed by the Sixth Circuit on appeal. Alexander v.

Ky. Cabinet for Health & Family Servs., 17-5879, 2018 U.S. App. LEXIS 4077 (6th Cir. Feb. 20,

2018).

         Now Alexander, proceeding pro se, has returned to this Court to allege that Defendants

participated in “racketeering, commingling, and conspiracy against rights” through the state child



                                                 2
custody and support program. DN 1, p. 6. Concerned with interfering in the state court

proceedings, this Court issued the order to show cause which is now under consideration. DN 17.

III.   Discussion

       Federal courts have a “virtually unflagging obligation . . . to exercise the jurisdiction

given them.” Colorado River, 424 U.S. at 817. However, the Supreme Court has recognized

various types of abstention, placing constitutional or prudential limits on the federal courts’

exercise of jurisdiction over cases or controversies that could have been, were, or are being

brought in state courts. For example, federal courts will not rule on a federal constitutional issue

which might be mooted or presented in a different posture by a state court determination of

pertinent state law. See Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496 (1941). Federal

courts will also abstain where there are difficult questions of state law, issues of great public

importance to the state, or where the state has special expertise. See Louisiana Power & Light

Co. v. Thibodaux, 360 U.S. 25 (1959); Burford v. Sun Oil Co., 319 U.S. 315 (1943). Abstention

is also appropriate where, absent bad faith, harassment, or a patently invalid state statute, federal

jurisdiction has been invoked to restrain ongoing state proceedings. See Younger v. Harris, 401

U.S. 37 (1971); Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982) (extending Younger abstention to include civil and administrative cases, as well as

criminal). Where there is contemporaneous exercise of concurrent jurisdiction between courts, it

is also proper to abstain. See Colorado River Water Conservation Dist. v. United States, 424 U.S.

800, 813 (1976). A related doctrine, though not properly an abstention doctrine, is the Rooker-

Feldman doctrine, which holds that federal courts lack jurisdiction over “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of those



                                                  3
judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). See also

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 461 (1983).

       In this case, the Court was particularly concerned about Younger, Colorado River, and

Burford.

       A.      Younger Abstention

       Younger abstention is designed to prevent federal courts from interfering with the

functions of state courts while preserving equity and comity. Doe v. University of Kentucky, 860

F.3d 365, 368 (6th Cir. 2017). Younger permits abstention when there is (1) an ongoing state

criminal prosecution, (2) certain civil enforcement proceedings that are akin to criminal

prosecutions, and (3) civil proceedings involving certain orders that are uniquely in furtherance

of the state courts’ ability to perform their judicial functions e.g. contempt proceedings or

requiring the posting of a bond. Id. at 369. After fitting into one of those categories, the court

considers whether: (1) state proceedings are currently pending; (2) the proceedings involve an

important state interest; and (3) the state proceedings will provide the federal plaintiff with an

adequate opportunity to raise his constitutional claims. Id. (citing Middlesex County Ethics

Committee v. Garden State Bar Ass’n, 457 U.S. 423 (1982)).

               i.      The Initial Inquiry: This Case is a Civil Enforcement Proceeding
                       Akin to a Criminal Prosecution.

       The proceeding at issue here is not a criminal prosecution nor does it appear to fit within

the category reserved for unique orders in furtherance of state courts’ ability to perform their

judicial function. Therefore, we turn to the second category: civil enforcement proceedings akin

to a criminal prosecution. Indicia of these proceedings can include an investigation and formal

complaint, the seriousness of consequences, the availability of a hearing, the introduction of


                                                  4
witnesses or evidence, the initiation or involvement of state agencies, and the purpose of the

hearing in disciplining, punishing, or adjudicating. Sprint Comms., Inc. v. Jacobs, 571 U.S. 69,

81 (2013); Doe, 860 F.3d at 370. The crucial factors, however, are the state’s involvement and

the importance of the state’s interest. See generally Trainor v. Hernandez, 431 U.S. 434 (1977).

         Here, there was a hearing held before a judge with regards to the legal rights and

obligations of the parties. Evidence was introduced. Arguments were made. The Jefferson

County Attorney’s Office, a branch of the Commonwealth of Kentucky, even intervened to argue

against Alexander. Ultimately, Alexander was ordered to pay a sum of money to Morgan. Under

those circumstances, it seems sufficiently criminal-like to justify an inquiry under Younger.

         This is particularly true when considering the massive importance of the state’s interest in

child custody and support proceedings. See e.g. Kenner v. Morris, 600 F.2d 22, 24 (6th Cir.

1979) (permitting Younger abstention where there were allegations of discrimination in a child

custody and support proceeding without discussing the nature of the proceedings); Parker v.

Turner, 626 F.2d 1, 8 (6th Cir. 1980) (“It is true that no underlying criminal proceedings are

present. However, the state’s interest in preserving the integrity of its contempt proceedings, as

well as its domestic relations cases, requires us to analyze this case under Younger.”) (internal

citations omitted).2


2
  The Sixth Circuit has held that Younger is inapplicable when there are federal questions that do not “entangle us in
the merits of the state child support proceedings, and accordingly we may answer them without treading on
protected state interests.” Alexander v. Rosen, 804 F.3d 1203, 1207 (6th Cir. 2015). Specifically, on that issue, the
Sixth Circuit stated:
          [U]nlike other cases where we have abstained from addressing child support issues, Alexander does
          not ask us to regulate “the day-to-day conduct of state hearings,” assess the constitutionality of
          procedures used in those hearings, or opine on the merits of the child support determination. See
          Tindall v. Wayne Cty. Friend of Court, 269 F.3d 533, 539–40 (6th Cir. 2001); Kelm v. Hyatt, 44
          F.3d 415, 418–21 (6th Cir. 1995); Mann v. Conlin, 22 F.3d 100, 101–03, 105–06 (6th Cir.1994);
          Sevier v. Turner, 742 F.2d 262, 269–71 (6th Cir. 1984). This case does not require the sort of “unduly
          intrusive interference with” a pending state case, see Sevier, 742 F.2d at 270, that typically justifies
          Younger abstention.
Id. at 1207. In this case, however, the merits of the state court child support proceedings are directly challenged as to
their validity and with respect to the claimed burdens they imposed on the Plaintiff. Alexander’s requested remedy

                                                           5
                  ii.      Pending State Proceedings

         The federalism concerns are greatly exacerbated because Alexander did not appeal the

decision of the state court to the appellate courts of the Commonwealth of Kentucky. The

Supreme Court has stated that, “[f]or Younger purposes, the State’s trial-and-appeals process is

treated as a unitary system, and for a federal court to disrupt its integrity by intervening in mid-

process would demonstrate a lack of respect for the State as sovereign.” New Orleans Public

Serv., Inc. v. Council of the City of New Orleans, 491 U.S. 350, 369 (1989). As a result, “a party

may not procure federal intervention by terminating the state judicial process prematurely—

forgoing the state appeal to attack the trial court's judgment in federal court.” Id. Put simply, a

“necessary concomitant of Younger is that a party [wishing to contest in federal court the

judgment of a state judicial tribunal] must exhaust his state appellate remedies before seeking

relief in the District Court.” Id. (citing Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975)).

         Further, in Kentucky, child custody and support orders are subject to modification at any

time. KY. REV. STAT. § 407.5205(1) (“A tribunal of this state that has issued a child support

order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction

to modify its child support order . . . .”). As a result, it remains a pending forum for Alexander to

bring his complaints and precludes this Court’s exercise of jurisdiction. See Etlin v. Dalton, 673

F.2d 1309 (4th Cir. 1981) (applying identical statute from Virginia to justify Younger

abstention).




indicates his true motive. Specifically, he requests “an injunction or rescission from the child support program” as
well as monetary damages from the wage garnishment and tax withholding pursuant to the state court’s order. DN 1
at 4, 11, 15. In undertaking such a review of the procedures employed and the decisions rendered by the state child
support court, this Court would be entangled in the merits of the state courts’ rulings.

                                                         6
               iii.    Important State Interest

       A state has a compelling and overriding interest in administering its child custody and

support systems. The Supreme Court has recognized, in the context of state child custody and

support proceedings, that “[f]amily relations are a traditional area of state concern.” Moore v.

Sims, 442 U.S. 415, 435 (1979). Following that lead, the Sixth Circuit has repeatedly recognized

that “abstention is generally appropriate in matters of family relations such as child custody.”

Meyers v. Franklin Cty. Court of Common Pleas, 23 F. App’x 201, 204 (6th Cir. 2001) (citing

Moore, 442 U.S. at 435; Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995) (“These traditional

domestic relations issues qualify as important state issues under the second element of

Younger.”); Mann v. Conlin, 22 F.3d 100, 106 (6th Cir. 1994) (applying abstention to ongoing

domestic relations cases)).

               iv.     Adequate Opportunity to Address his Constitutional Claims

       The Supreme Court has made it clear that, in the area of domestic relations, “state

processes are [equal] to the task of accommodating the various interests and deciding the

constitutional questions that may arise in child-welfare litigation.” Moore, 442 U.S. at 435. The

Court believes Alexander would be able to present his constitutional claims to the state court or

to appeal to the Courts of the Commonwealth of Kentucky. However, he has made no attempt to

have the child custody and support orders modified and has not sought such an appeal.

               v.      Bad Faith and Harassment Exceptions

       The only challenge Alexander makes to this Court’s abstention under Younger rests on

his assertion that the actions of Defendants were harassing or in bad faith. DN 24 at 7. It is clear

that bad faith, harassment, and a patently unconstitutional statute are “exceptional

circumstances” that warrant a disregard of Younger abstention. Younger, 401 U.S. at 53–54. Use



                                                  7
of such an exception is “exceedingly rare, particularly where a plaintiff seeking to defeat an

abstention argument has failed to avail himself first of state appellate processes before seeking

relief in federal court.” Tindall v. Wayne Cty. Friend of Court, 269 F.3d 533, 539 (6th Cir. 2001).

Again, “[w]here there exists the possibility of raising and correcting constitutional claims in state

courts, the principles of federalism and comity expressed in Younger require that a criminal

defendant must first exhaust his state appellate remedies before seeking relief in the District

Court.” Id. at 539–40 (quoting Ballard v. Stanton, 833 F.2d 593, 594 (6th Cir. 1987)).

       Exercising jurisdiction over this case would cause this Court to sit as an appeals court

over the decision of the state court and rule that the decision made by it was incorrect. That is far

from the correct province of this Court. Alexander was provided the opportunity to defend

himself and present his claims in the state court. He did so and declined to appeal the adverse

decision. Now he asks this Court for a second bite at the apple. That is a bite we will not permit.

Under the principles of Younger, this Court abstains.

       This decision is in accord with many courts that have found abstention appropriate where

an individual brings a § 1983 suit to enjoin or modify state child custody and support

proceedings. Etlin v. Dalton, 673 F.2d 1309 (4th Cir. 1981) (constitutional challenge to child

custody and support award dismissed under Younger); Anthony v. Gerald Council, 316 F.3d 412,

(3d Cir. 2003) (dismissing constitutional claim that counsel must be provided in child custody

and support proceeding based on Younger); Parker v. Turner, 626 F.2d 1, (6th Cir. 1980)

(abstaining under Younger from a constitutional challenge to state child support proceedings);

Henkel v. Bradshaw, 483 F.2d 1386, 1388, n. 5 (9th Cir. 1973) (abstaining based on pending

contempt proceeding for failure to pay child support). However, even if Younger were not




                                                  8
available, the Court thinks that abstention would still be appropriate under Colorado River or

Thibodeaux/Burford.

       B.      Colorado River Abstention

       In Colorado River, the Supreme Court discussed various types of abstention doctrine,

including Pullman, Thibodaux/Burford, and Younger. 424 U.S. at 813–17. Finding those all too

hot or too cold for the case at hand, the Supreme Court set out a new type of abstention. The

Court noted that “there are principles unrelated to considerations of proper constitutional

adjudication and regard for federal-state relations which govern in situations involving the

contemporaneous exercise of concurrent jurisdictions.” Id. at 817. This rests on considerations of

wise judicial administration, giving regard to conservation of judicial resources and

comprehensive disposition of litigation. Id. (quoting Kerotest Mfg. Co. v. C-O-Two Fire

Equipment Co., 342 U.S. 180, 183 (1952)).

       The Supreme Court then laid down a list of non-exhaustive considerations, including

inconvenience of the federal forum, desirability of avoiding piecemeal litigation, and the order in

which jurisdiction was achieved. Id. at 818. “No one factor is necessarily determinative; a

carefully considered judgment taking into account both the obligation to exercise jurisdiction and

the combination of factors counselling against that exercise is required. Id. at 818–19.

       The Sixth Circuit, when determining whether Colorado River abstention is appropriate,

considers:

       (1) whether the state court has assumed jurisdiction over any res or property; (2)
       whether the federal forum is less convenient to the parties; (3) avoidance of
       piecemeal litigation; and (4) the order in which jurisdiction was obtained . . . (5)
       whether the source of governing law is state or federal, (6) the adequacy of the state
       court action to protect the federal plaintiff’s rights, (7) the relative progress of the
       state and federal proceedings, and (8) the presence or absence of concurrent
       jurisdiction. These factors, however, do not comprise a mechanical checklist.



                                                  9
       Rather, they require “a careful balancing of the important factors as they apply in a
       given case” depending on the particular facts at hand.

Romine v. Compuserve Corp., 160 F.3d 337, 340–41 (6th Cir. 1998).

       Here, jurisdiction was clearly first vested in the state court. Since then, as noted above, it

has remained vested in the state court. See KY. REV. STAT. § 407.5205(1). While the source of

law is federal (§ 1983), the underlying concern is relating to procedural due process. On that

issue, the state fora are clearly adequate to hear Alexander’s complaints, although he has

declined to try. If he is discontented with the family court’s determinations relating to that

process, the proper avenue is to appeal to the Kentucky appellate courts. Finally, a ruling from

this Court on this issue could create piecemeal litigation, as it would be unclear which court’s

rulings were dispositive and on which issues this Court could rule. Therefore, we find abstention

also appropriate under Colorado River.

       This is in accord with other courts which have recognized that “federal courts generally

dismiss cases involving . . . child custody . . . child support, and enforcement of separation or

divorce decrees still subject to state court modification.” Ingram v. Hayes, 866 F.2d 368, 369

(11th Cir. 1998) (citing Crouch v. Crouch, 566 F.2d 486 (5th Cir. 1978)). See also Bailey v.

Montana Dep’t of Health and Human Servs., 08-152-M-DWM-JCL, 2009 WL 330280, at *1 (D.

Mont. Feb. 4, 2009); Creekbaum v. Creekbaum, 2:18-CV-906-JHE, 2018 WL 4035962, at *2–4

(N.D. Ala. Aug. 23, 2018); Barnes v. Orr, 13-2025-EFM, 2013 WL 1624433, at *2–3 (D. Kan.

March 26, 2013); Wilson v. Cty. Of Contra Costa, 14-CV-4726-JCS, 2015 WL 4880996, at *3–4

(N.D. Cal. Aug. 14, 2015).

       C.      Thibodaux/Burford Abstention

       The Supreme Court has noted that:

       It is not inconceivable, however, that in certain circumstances, the abstention
       principles developed in Burford might be relevant in a case involving elements of
                                                 10
       the domestic relationship even when the parties do not seek divorce, alimony, or
       child custody. This would be so when a case presents “difficult questions of state
       law bearing on policy problems of substantial public import whose importance
       transcends the result in the case then at bar.”

Ankenbrandt v. Richards, 504 U.S. 689, 705–06 (1992) (internal citations omitted). Similarly,

the Sixth Circuit has noted that Burford abstention is appropriate if the federal claim contests the

validity of that state court judgment. Rouse v. DaimlerChrysler Corp, 300 F.3d 711, 716 (6th

Cir. 2002).

       Here, Alexander directly attacks the underlying state court judgment. Ultimately, he asks

us to modify his child support award. DN 1 at 4, 11, 15. This is clearly without this Court’s

purview. Due to the complexity of the child custody and support system, in respect of the state

courts’ jurisdiction, and to defer to the unique knowledge and expertise of the family court judge,

this Court finds abstention under Burford also appropriate.

       Several other courts have utilized Thibodaux or Burford abstention to decline jurisdiction

over cases where the child custody and support systems were implicated. See Magaziner v.

Montemuro, 468 F.2d 782, 787 (3d Cir. 1972); Diaz v. Diaz, 568 F.2d 1061, 1062 (4th Cir.

1977); Giles v. Krumhorn, 06 C 2517, 2006 WL 2224063, at *2 (N.D. Ill. Aug. 2, 2006);

Addington v. Addington, H-12-1090, 2013 WL 960629, at *4 (S.D. Tex. March 12, 2013);

Virginia v. SupportKids Servs, Inc., 3:10-CV-73, 2010 WL 1381420, at *4–5 (E.D. Va. March

30, 2010).

IV.    Conclusion

       Abstention is a crucial and important doctrine to preserve our system of federalism and

ensure that federal courts do not overstep their boundaries. In this case, Alexander has asked this

Court to act as an appeals court and overrule the decision of a state court. That is not the proper




                                                 11
task for this Court. Therefore, the Court will dismiss this case and abstain. As a result, the Court

will further deny all other pending motions as moot.

       A separate order will be entered in accordance with this opinion.

                  November 5, 2018




                                             Char
                                                lesR.Si
                                                      mpsonI
                                                           II,Seni
                                                                 orJudge
                                                Unit
                                                   edStat
                                                        esDi
                                                           str
                                                             ictCour
                                                                   t




                                                 12
